DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,260,958 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a coupler link rotatably engaged to the crankshaft and pivotally connected to the carrier beam, wherein rotation of the crankshaft between a first eccentric position and a second eccentric position translates the coupler link between a retracted position and a deployed position for the flap” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “a coupler link rotatably engaged to the crankshaft and pivotally connected to the carrier beam, wherein rotation of the crankshaft from a first eccentric position to a second eccentric position translates the coupler link to rotate the flap between a retracted position and a deployed position” in combination with the remaining claim elements as set forth in claim 10.  
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “translating a coupler link rotatably engaged to the crankshaft and pivotally engaged to a carrier beam with an attached flap, as the crankshaft is eccentrically rotated about the rotational axis over a range from a first eccentric position of the crankshaft toward a second eccentric position of the crankshaft” in combination with the remaining claim elements as set forth in claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647